Citation Nr: 0321608	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether a March 1955 rating decision which denied 
entitlement to service connection for hearing loss was based 
on clear and unmistakable error (CUE).

2.  Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling from 
April 27, 1999 to October 30, 2002 and as 50 percent 
disabling from October 31, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The issue of entitlement to higher initial ratings for PTSD 
is addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The unappealed March 1955 rating decision which denied 
entitlement to service connection for hearing loss was 
consistent with and supported by the evidence then of record 
and the existing legal authority.


CONCLUSION OF LAW

The March 1955 rating decision which denied entitlement to 
service connection for hearing loss was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.105(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 1955 rating decision, the RO denied entitlement to 
service connection for hearing loss.  The evidence of record 
at the time of the 1955 rating decision included the 
veteran's service medical records.  They show that in 
February 1952 the veteran complained that he could not hear 
well.  Sinus treatment was advised to clear the veteran's 
Eustachian tubes.  The report of the veteran's service 
discharge examination shows no defects or diagnoses, and no 
further specialist examinations were indicated.  On 
audiological examination, puretone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
28
15
25
34
25
LEFT
20
15
15
10
34
19

The evidence of record also included a letter from the acting 
chief of the medical service at the Coatesville, Pennsylvania 
VA Medical Center (VAMC).  He indicated that the veteran had 
been examined by an ear, nose and throat consultant, who 
reported that the veteran's external canals, drum heads, 
Eustachian tubes and middle ears were normal.  He noted that 
the veteran had a bilateral perception deafness and opined 
that it was due to acoustic trauma resulting from exposure to 
heavy gunfire.  He indicated that an attached audiogram 
demonstrated the extent of the veteran's hearing loss.  The 
audiogram noted a significant increase in decibel loss 
beginning at 4096 Hertz.  

A VA audiological examination was conducted in February 1955.  
The veteran reported that his hearing difficulty began in 
1951 while he was in the Army and that it had become 
gradually worse.  Puretone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
0
5
10
Not 
tested
20
9
LEFT
5
5
10
Not 
tested
20
10

Speech recognition scores were 100 percent bilaterally.  

In a March 1955 rating decision, the RO denied entitlement to 
service connection for hearing loss.  The veteran was 
notified of the decision and his right to appeal.  He did not 
appeal this decision.  

The veteran submitted a claim of entitlement to service 
connection for hearing loss in September 1997.  In rating 
decisions of February 1998 and June 1999 the RO determined 
that new and material evidence sufficient to reopen the 
veteran's claim had not been submitted.

In a November 1999 statement the veteran requested that his 
claim be reviewed based on obvious error in the March 1955 
rating decision.  He argued that the rating decision failed 
to consider an opinion indicating that his hearing loss had 
been caused by heavy gunfire.  

In a July 2003 statement the veteran's representative 
contended that VA failed to consider all of the evidence of 
record because it did not discuss the October 1954 statement 
in its March 1955 rating decision.  He argued that when 
considered with the other evidence of record, the only 
conclusion based on the regulations in place at the time 
would be a grant of service connection.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

As discussed above, the veteran essentially argues that the 
RO did not properly weigh or evaluate the evidence of record 
at the time of the March 1955 rating decision, to include the 
October 1954 VA report.  However, a claim of CUE on the basis 
that evidence was not properly weighed or evaluated in the 
previous adjudication never rises to the stringent definition 
of CUE.  Id. at 44; see also Russell, at 313.  For this 
reason, the Board has determined that the veteran has not 
raised a valid claim of CUE in the March 1955 rating 
decision.

Finally, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
Specifically, the Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim.  They also contain 
provisions relating to VA's duties to notify and assist a 
claimant.

The U. S. Court of Appeals for Veterans Claims has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).   



ORDER

As there is no CUE in the March 1955 rating decision denying 
entitlement to service connection for hearing loss, the 
appeal is denied.


REMAND

As discussed above, the VCAA was signed into law during the 
pendency of the veteran's appeal.  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim of entitlement to higher 
initial ratings for PTSD.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that a March 2001 VA treatment record 
indicates that the veteran was in receipt of Social Security 
Administration (SSA) benefits.  The veteran also reported 
that he received such benefits at his October 2002 VA 
psychiatric examination.  However, it is unclear whether the 
veteran's receipt of such benefits is based on disability.  
As records supportive of the veteran's claim might be in the 
possession of the SSA, the RO should determine whether the 
veteran is in receipt of SSA disability benefits and if so, 
obtain any associated records.

The Board further observes that in effort to develop the 
veteran's case, the veteran was contacted via letter in May 
2003 and informed of the evidence necessary to substantiate 
his claim of entitlement to higher initial ratings for PTSD.  
The record indicates that the veteran has not yet directly 
responded to this request.  38 U.S.C.A. § 5103(b) provides 
that if requested information or evidence is not received by 
VA within one year from the date of notification, no benefit 
may be paid or furnished by reason of the claimant's 
application.  Although 38 C.F.R. § 3.159 authorizes the RO to 
adjudicate a claim before expiration of the one-year period 
if requested information or evidence is not received within 
30 days of the request for information or evidence, it would 
be premature for the Board to decide this claim before the 
expiration of the one-year period without a waiver from the 
veteran of the one-year period for response.  .  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should undertake appropriate 
development to obtain any records 
pertaining to psychiatric treatment of 
the veteran by VA since October 2002.  If 
the veteran identifies any other 
outstanding records pertaining to 
psychiatric treatment during the period 
of this claim, the RO should take 
appropriate steps to obtain the records 
of that treatment as well.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran or his representative, it should 
so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should also determine whether 
the veteran is in receipt of SSA 
disability benefits.  If so, the RO 
should take appropriate steps to obtain a 
copy of any SSA decision awarding the 
veteran disability benefits and copies of 
the records on which any such decision 
was based, as well as any subsequent 
disability determinations with the 
records upon which those determinations 
were made.

4.  Thereafter, the RO should review the 
claims file and ensure that the directed 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

Additionally, the RO should conduct any 
additional development indicated, to 
include affording the veteran a further 
VA psychiatric examination if deemed 
warranted.

5.  Then, the RO should readjudicate the 
issues on appeal based on the evidence 
received since the April 2003 
supplemental statement of the case.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  If 
the one year period for a response to the 
RO's May 2003 letter has not expired, the 
RO should inform the veteran that the 
Board will not be able to adjudicate his 
claim before the expiration of the one 
year period unless he waives the one-year 
period for response.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

